Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

                                          
                                                       Response to Amendment


Drawings 
The drawing filed on 2/13/2020 is accepted by the Examiner.
Based on applicant’s amendment, filed on 9/14/2021, see page 2 through 8 of the remarks, with respect to cancellation of claims 1-16, 23, 31-36 and amended claims 17, 18, 25 and new claims 37-48, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 17-22, 24-30 and 37-48 now renumbered as 1-25 are allowed.  

                                                EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Joel R. Meyer, Reg No. 37,677), on June 1, 2021, regarding abstract, without traverse.

           Please amend the abstract as follows: 
           Digital watermarking is adapted for the variable data printing.  A reference signal serves as a proxy for optimizing the embedding a watermark in a host image to be printed.  Using the reference signal, embedding parameters are generated, which are a function of constraints such as visual quality and robustness of the machine readable data.  Adjustments needed to embed a unique payload in each printed piece are generated using the embedding parameters.  These adjustments are stored in a manner that enables them to be efficiently obtained and applied within the [raster image processor or press during operation of the press.  Various other methods, system configurations and applications are also detailed.


                                                 REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to variable data printing of machine readable information, 10and decoding of this information from printed objects.
           Based on applicant’s amendment, with respect to claim 17, representative of claims 25, 37 and 44, the closest prior art of record (Rodriguez), reference is directed to using embedded auxiliary signals in documents for copy detection and other applications. In an application, the auxiliary signal is formed as an array of elements selected from a set of print structures with 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Rodriguez) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
February 22, 2022